

Exhibit 10.1




2017 Executive Performance Agreement - Covered Executives
Pursuant to the Cerner Corporation Performance-Based Compensation Plan, as
amended and restated May 27, 2016 (as amended, the "162(m) Plan")



Plan Metrics
Your annual Target Bonus Level (TBL) is $«Total_TBL».
Your "Total Opportunity" will be based on attainment of the following
Performance Metric:
Weighting
Performance Metric
Timing Code
PF Applies
Scope
100%
Earnings per Share
Y
Yes
Corporate



Depending on whether the achievement of the Performance Metric is at, below or
above the target metric amount (i.e. 100% Attainment of Performance Metric),
your calculated Total Opportunity earned will be increased or decreased in
accordance with the table set forth below. This calculated Total Opportunity
incentive payment amount, whether or not adjusted based on the Attainment
Percentage of the Performance Metric, may also be reduced as described herein.
MAXIMUM PAYOUT
Subject to reduction described below, if the established Performance Metric is
achieved, you will be eligible to be paid up to a maximum of 165% of your TBL,
which for the current year would result in a maximum payout opportunity of
$«MXP». This maximum level of award can be reduced by up to 25% of your TBL
(which reduces the maximum level of award down to 140% of your TBL based on the
metrics as set forth in the table below ("Performance Metric Payout")), if
either your PF rating is less than a PF rating of "Outstanding" or
"Distinguished" (but which is at least "Highly Valued") or management or the
Compensation Committee, as applicable, does not elect to factor in individual PF
ratings. The decision by management or the Compensation Committee to factor in
individual PF ratings is purely discretionary. So even if a certain percentage
of the Performance Metric is attained, management or the Compensation Committee
could still decide to reduce your amount earned solely to the Performance Metric
Payout set forth in the table below.



 
Attainment % of Performance Metric
 TBL Payout %
  
103%
140%
 
102%
120%
 
100% (target)
100%
 
98%
75%
 
97%
50%
 
<97%
0%





PAYOUT REDUCTION - BASED ON PERFORMANCE FACTOR
You will receive a quarterly and an annual PF rating determined by your direct
manager, which rating may affect the Total Opportunity incentive payment
calculation as set forth below.


A PF rating of "Needs Development" or "Unacceptable" for any quarter or for the
year may result in a 0-100% reduction of your Performance Metric Payout and an
automatic reduction equal to 25% of the maximum level of your TBL. If you
receive a "Highly Valued" rating for any quarter or for the year, you will only
receive a payment equal to the Performance Metric Payout as there will be an
automatic reduction equal to 25% of the maximum level of your TBL. Any
reductions in calculated TBL incentive payments resulting from a "Needs
Development" or "Unacceptable" PF rating may not be earned back.


1
 

© Cerner Corporation. All rights reserved.



--------------------------------------------------------------------------------




Payment Terms, Schedule and Criteria
Terms
Payment for Y Timing Code Metrics
Payment for cumulative YTD metrics (Y Timing Code) will be calculated quarterly
based on approved quarterly targets that build cumulatively to a full-year
target. For each of the first three quarters of the year, you will be eligible
to be paid 15% of your annual TBL opportunity based on these metrics. At
year-end, 55% of your annual TBL opportunity will be calculated based on the
full-year targets.


Timing Code definitions of specific payment timing are located in the CPP
Glossary (effective January 1, 2017) located on uCERN.


Changes to your TBL, based on any compensation adjustments, will be reflected in
payment calculations on a pro-rata basis for the appropriate quarters. As a
Covered Executive, your first quarter performance-based compensation opportunity
is based on (i) your TBL approved last year and (ii) the approved 162(m) Plan
quarterly metrics established during the first 25% of such first quarter. Your
second and third quarter and year-end performance-based compensation opportunity
is based on (i) your new TBL approved this year and (ii) the approved 162(m)
Plan quarterly and year-end 162(m) metrics, both as established by the
Compensation Committee at the end of the first quarter (usually in March). In no
event may your TBL or 162(m) Plan metrics change after being established by the
Compensation Committee.
The year-end calculation of payments will not affect amounts earned for previous
quarters; however, if management or the Compensation Committee, as applicable,
elects to factor in PF ratings of "Outstanding" or "Distinguished", such PF
ratings will apply to amounts earned for the full year.
Corrections to prior period payments may be made and applied to current period
payments earned to ensure accurate incentive payments.
Timing
Payment of earned TBL will be made approximately sixty (60) days after the end
of a quarter in which such payment is earned.
Criteria
1.
In order to be eligible for any payments under this Agreement, Cerner must have
received your signed Cerner Associate Employment Agreement, which governs the
terms and conditions of your employment with Cerner.

2.
Participation under this Agreement begins as of the beginning of the first full
quarter of employment in, or assignment to, an eligible role under Cerner's
162(m) Plan. If you are newly eligible to participate under this Agreement, you
will satisfy the "full quarter" requirement as long as you are actively working
within the first sixteen (16) working days of the quarter.

3.
Payments under Cerner's 162(m) Plan for any one quarter or the year will be
forfeited if you fail to complete performance reviews/self-appraisals as
required by Cerner's Human Resources group. Any balance of the payout that could
have been attained is forfeited and will not be paid in subsequent quarters.

4.
Exceptions to the above items will be considered and determined by the Plan
Administrator(s), in its sole discretion.

Other Considerations
1.
Termination of Eligibility: Your eligibility under the 162(m) Plan will be
terminated immediately in the event of termination of employment with Cerner
Corporation or any of its subsidiaries ("Cerner"), for any reason (voluntarily
or involuntarily), or transfer to a non-Cerner Performance Plan (CPP) eligible
role. Payments are earned only for completed periods (quarters, semi-annual, or
annual metrics); i.e., if employment with Cerner is terminated or if
participation in the 162(m) Plan is otherwise terminated at any time before the
completion of a period, no incentive will be earned or paid for that period. You
will be entitled to payment for the earned CPP incentive only if you are
employed in your CPP-eligible role on the last day of the fiscal period. The
2017 fiscal year calendar can be found in Exhibit III of the CPP Glossary
(effective January 1, 2017) available on uCERN.

2.
Leave of Absence: If you are not actively at work for more than six weeks of any
quarter, your Total Opportunity will be reduced as set forth in the CPP Leave
Policy (located on uCERN).

3.
Repayments to Cerner: In the event your employment is terminated, for any reason
(voluntarily or involuntarily), and you owe money to Cerner, for any reason, or
you are required to return incentive payments, Cerner may deduct the amounts
owed from all accounts due to you, such as salary, advances, vacation pay,
expense reimbursements, incentive payments, and other Cerner monies owed to you.
To the extent such amounts are not setoff, you will



2
 

© Cerner Corporation. All rights reserved.



--------------------------------------------------------------------------------




remain liable for any remaining balance. Cerner reserves the right to collect
any outstanding balance through legal means if necessary.
4.
Incentive Payment Recovery; Clawback:

a.
In the Event of a Restatement.  If Cerner implements a Mandatory Restatement (as
defined in Section 11(viii) of the 162(m) Plan), which restatement relates in
whole or in part to the 2017 fiscal year or prior years while you were eligible
for CPP, some or all of any amounts paid as an incentive payment earned by you
under this Agreement and related to such restated period(s) shall be recoverable
and, as determined appropriate by Cerner's Board of Directors, must be repaid
within ninety (90) days of such restatement(s) or such other period as
determined by the Board of Directors.  The amount which must be repaid, if any
as determined by the Board of Directors, will be up to the amount by which the
compensation paid or received exceeds the amount that would have been paid or
received based on the financial results reported in the restated financial
statement, in each case determined by the Plan Administrator.  Any amount
required to be repaid may be repaid directly by you, setoff against future
amounts owed to you by Cerner under this Agreement (if such amounts will be
earned and paid within the ninety (90) day payment period) or any other amount
owed to you by Cerner, as permitted by applicable law, or paid as otherwise
agreed in writing between you and Cerner. Cerner will not be required to award
additional CPP payments should the restated financial statements result in a
higher CPP payout.

b.
In the Event of Fraud or Misconduct. Additionally, if Cerner implements a
Mandatory Restatement, which restatement relates in whole or in part to the 2017
fiscal year or prior years while you were eligible for CPP, all amounts paid as
an incentive payment earned by you under this Agreement and related to such
restated period(s) shall be fully recoverable if it is determined by Cerner’s
Board of Directors that you engaged in fraud or misconduct that caused or
partially caused the need for the restatement and must be repaid within ninety
(90) days of such restatement(s) or such other period as determined by the Board
of Directors.  Any amount required to be repaid may be repaid directly by you,
setoff against future amounts owed to you by Cerner under this Agreement (if
such amounts will be earned and paid within the ninety (90) day payment period)
or any other amount owed to you by Cerner, as permitted by applicable law, or
paid as otherwise agreed in writing between you and Cerner.

c.
Dodd-Frank Clawback. Additionally, any amounts paid under the 162(m) Plan and
this Agreement may be subject to certain provisions of the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010 (“Dodd-Frank”) that will
require Cerner to recover certain amounts of incentive compensation paid to
certain executive officers if Cerner is required to prepare an accounting
restatement due to the material noncompliance of Cerner with any financial
reporting requirements under any applicable securities laws. By participating in
the 162(m) Plan and whether or not any compensation is ultimately paid
hereunder, you agree and consent to any forfeiture or required recovery or
reimbursement obligations of Cerner with respect to any compensation paid to you
that is forfeitable or recoverable by Cerner pursuant to Dodd-Frank and in
accordance with any Cerner policies and procedures adopted by the Compensation
Committee in order to comply with Dodd Frank, even if such policies or
procedures are adopted in the future.

5.
Modifications to this Agreement: The Plan Administrator reserves the right, in
its sole discretion, to interpret and modify this Agreement: (a) during the
performance period to coincide with changing corporate objectives, and (b)
during or after the performance period to: (i) avoid windfall payments
unintentionally derived from the 162(m) Plan design that may result from the
highly variable nature of many Client Agreement(s) or market conditions and/or
(ii) adjust payments or terminate this Agreement when an Associate's performance
has been documented by management to be unacceptable. Such modifications will
occur only under the authority of the Plan Administrator(s), in its sole
discretion. Any component of this Agreement may be adjusted to ensure that you
receive adequate, yet reasonable, compensation. In no event may the Plan
Administrator (i) increase the amount of compensation payable that would
otherwise have been payable upon the attainment of the original performance
metric, as such metric was established during the initial allowable period of
time under Section 162(m) of the Internal Revenue Code for establishing
"performance-based compensation" or (ii) make any modifications or
interpretations to the 162(m) Plan which will jeopardize the deductibility of
performance-based compensation payable hereunder, unless the Plan Administrator
expressly acknowledges in connection with the modification or interpretation
that the availability of Internal Revenue Code Section 162(m)'s
performance-based compensation exemption is not desired.

Capitalized terms used but not otherwise defined in this Agreement have the
meanings set forth in the CPP Glossary (effective January 1, 2017).


3
 

© Cerner Corporation. All rights reserved.

